 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    DOMINIQUE CLIFTON,                                No. 1:21-cv-00089-DAD-EPG
12                       Plaintiff,
13           v.                                         ORDER GRANTING STIPULATION AND
                                                        PROPOSED ORDER TO EXTEND TIME
14    UNITED STATES DEPARTMENT OF                       FOR DEFENDANTS TO FILE RESPONSE
      JUSTICE, et al.,                                  TO COMPLAINT AND FOR
15                                                      CONTINUANCE OF INITIAL SCHEDULING
                         Defendants.                    CONFERENCE
16
                                                        (ECF No. 7)
17

18
            On June 7, 2021, the parties filed a stipulation and proposed order to extend the time for
19
     Defendants to respond to the complaint and for a continuance of the initial scheduling conference.
20
     (ECF No. 7). The stipulation requests a continuance “to allow defense counsel additional time to
21
     gather information from the various agencies involved in this matter.” (Id. at 1-2).
22
            Finding good cause for the parties’ requests, IT IS ORDERED as follows:
23
        1. Defendants shall file their response to the Complaint no later than July 16, 2021;
24
        2. The Initial Scheduling Conference currently scheduled for June 17, 2021, is continued to
25
            August 25, 2021, at 10:00 am in Courtroom 10 before Magistrate Judge Erica P. Grosjean.
26
            The parties shall file a joint scheduling report one full week prior to the conference and
27
            email a copy of same, in Word format, to epgorders@caed.uscourts.gov, for the Judge’s
28
                                                       1
 1        review.

 2     3. All unmodified provisions of this Court’s prior order setting a scheduling conference

 3        (ECF No. 4) remain in effect and the parties are directed to review that order prior to the

 4        scheduling conference.

 5
     IT IS SO ORDERED.
 6

 7     Dated:    June 7, 2021                               /s/
 8                                                   UNITED STATES MAGISTRATE JUDGE

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28

                                                     2
